
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 359
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. LaTourette
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for the consideration of the
		  resolution (H. Res. 251) directing the Secretary of the Treasury to transmit to
		  the House of Representatives all information in his possession relating to
		  specific communications with American International Group, Inc.
		  (AIG).
	
	
		That upon the adoption of this resolution
			 the House shall immediately proceed to consider in the House the resolution (H.
			 Res. 251) directing the Secretary of the Treasury to transmit to the House of
			 Representatives all information in his possession relating to specific
			 communications with American International Group, Inc. (AIG). All points of
			 order against the resolution and against its consideration are waived. The
			 resolution shall be considered as read. The previous question shall be
			 considered as ordered on the resolution to final adoption without intervening
			 motion except: (1) six hours of debate equally divided and controlled by
			 Representative LaTourette of Ohio or his designee and an opponent; and (2) one
			 motion to recommit.
		
